DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3-5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al. (US Patent Application Publication 2011/0236970).
Regarding claim 1, Larsen et al. discloses a cell culture device (para. 54-55, 67) (Figs. 1-3, sheets 1-3 of 5) comprising:
	a microfluidic layer (substrate, reads on a microfluidic layer as a fluidic channel having microscale dimensions is patterned thereon) (para. 61, 105, 110-114) (Figs. 1-3) including a hydrophobic channel (channel 31, channel 31’, and the bottom surface of chamber 12 connecting 31 to 31’ form a continuous microchannel channel, and the bottom surface of chamber 12 is hydrophobic, see para. 61, 76, 99, and Fig. 3);
	an inlet (11) in fluid communication with the hydrophobic microchannel (para. 76) (Fig. 3);
	an outlet (7) in fluid communication with the hydrophobic microchannel (para. 76) (Fig. 3); and
	a reservoir portion over the at least one hydrophobic microchannel (see reservoir portion wherein liquid 4 is contained above the bottom surface of chamber 12, para. 67, 110-114, Figs. 1-3), the reservoir portion including an opening aligned with an uncovered portion of the hydrophobic microchannel (Fig. 3);
	wherein the inlet and the outlet provide fluid flow into and out of the hydrophobic microchannel without passing through the opening (para. 76) (Fig. 3); and
	wherein, when a material (4) is present in the opening, a fluid (6) introduced to the inlet flows through the hydrophobic microchannel and directly contacts the material before exiting the outlet (para. 76) (Fig. 3).
	As to the limitation of the device being a tissue culture device, the device disclosed by Larsen et al. is fully capable of operating in such a manner, as a user could culture tissue within the culture chamber 12. 

	Regarding claim 3, Larsen et al. discloses wherein the hydrophobic microchannel is formed in a substrate comprising polystyrene (para. 105). 
	Regarding claim 4, Larsen et al. discloses wherein the hydrophobic microchannel comprises an imprinted pattern (reads on a surface treated surface) (para. 99). 
	Regarding claim 5, Larsen et al. discloses wherein the hydrophobic microchannel comprises an imprinted pattern (wherein the pattern would necessarily impart an increased surface roughness) (para. 99). 
	Regarding claim 7, Larsen et al. discloses wherein the reservoir portion is formed in a substrate comprising polystyrene (para. 105). 
	Regarding claim 8, Larsen et al. discloses wherein the reservoir portion and the hydrophobic microchannel may both be formed of PMMA (para. 120-121).
	Regarding claim 9, Larsen et al. discloses wherein the reservoir portion is formed from an oleophilic material (para. 73) whereas the hydrophobic microchannel may comprise both hydrophobic and hydrophilic sites (para. 99) (thus the reservoir portion and the hydrophobic microchannel comprise different materials). 
	Regarding claim 10, Larsen et al. discloses wherein the device is devoid of any material separating the uncovered portion of the hydrophobic microchannel from the opening of the reservoir . 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US Patent Application Publication 20110236970) in view of Ingram et al. (US Patent Application Publication 2014/0093962) (already of record).
	Regarding claim 2, Larsen et al. discloses the hydrophobic microchannel comprising a hydrophobic surface, as set forth above. Larsen et al. further discloses wherein the channel is configured to culture stem cells therein (para. 1).
	Larsen et al. is silent as to the hydrophobic microchannel comprising a Cassie-Baxter mode surface.
	Ingram et al. discloses that it was known in the art that stem cells cultured as spheroids have great experimental value and that it was known to provide a cell culture substrate with a Cassie-Baxter mode surface in order to achieve spheroid growth (para. 3, 56, 63).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the hydrophobic microchannel to comprise a Cassie-Baxter mode surface (e.g., in the portion of the microchannel forming the bottom of cell culture chamber 12), as Ingram et al. discloses that it was known in the art to use such a surface to culture spheroids, and the 
Regarding claim 6, Larsen et al. discloses the hydrophobic microchannel comprising a hydrophobic surface, as set forth above. Larsen et al. further discloses wherein the channel is configured to culture stem cells therein (para. 1).
	Larsen et al. is silent as to the hydrophobic microchannel comprising a feature height greater than the minimum feature height for sustaining Cassie-Baxter mode as claimed.
	Ingram et al. discloses that it was known in the art that stem cells cultured as spheroids have great experimental value and that it was known to provide a cell culture substrate with a patterned array of features for sustaining Cassie-Baxter mode in order to achieve spheroid growth (para. 3, 56, 63) (Fig. 1, sheet 15 of 32).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the hydrophobic microchannel to comprise a patterned surface having a feature height for sustaining Cassie-Baxter mode (e.g., in the portion of the microchannel forming the bottom of cell culture chamber 12), as Ingram et al. discloses that it was known in the art to use such a surface to culture spheroids, and the skilled artisan would have been motivated to equip the device to allow for spheroid culture to increase the experimental utility of the device. It is noted that such a patterned surface would necessarily comprise a feature height greater than the minimum feature height for sustaining Cassie-Baxter mode according to the equation as claimed, because the surface sustains Cassie-Baxter mode (as disclosed by Ingram et al., see above) and thus the feature height as claimed is necessarily present. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US Patent Application Publication 2011/0236970).

Larsen et al. is silent as to the device comprising multiple hydrophobic microchannels.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device disclosed by Larsen et al. to comprise a plurality of hydrophobic microchannels, as such a modification would require mere duplication of the hydrophobic microchannel already disclosed by Larsen et al., and would provide the advantage of allowing more/different cells to be cultured on a single device. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US Patent Application Publication 2011/0236970) in view of Prabhakarpandian et al. (US Patent Application Publication 2014/0255961) (already of record).
Regarding claim 14, Larsen et al. discloses wherein the microchannel is configured to culture cells such as T-cells (i.e., blood cells) (para. 44), and Larsen et al. teaches a plurality of hydrophobic microchannels, as set forth above.
Larsen et al. is silent as to a shape and geometry of the hydrophobic microchannels mimicking the shape and geometry of blood vessels in a capillary network.
Prabhakarpandian et al. discloses a microfluidic device comprising a plurality of microchannels wherein a shape and geometry of the microchannels mimics the shape and geometry of blood vessels in a capillary network (para. 22-25) (Fig. 1a, sheet 1 of 12), the microchannels configured to provide a model of the microenvironment of blood vessels in the human body (para. 6, 22), e.g., to model the behavior of a cancer cell (para. 33).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799